Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-16 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the paper roll support device set forth including first and second paper, a support panel configured to fix the first and second paper guides so that the first and second paper guides are 10movable in directions toward or away from each other; first and second transfer rods installed such that first ends thereof are fixed to the first and second paper guides, respectively, and configured to be movable in conjunction with each other in such a manner that opposite rack gears are 15disposed on inner surfaces of the first and second transfer rods and engaged with one pinion gear; a pulley provided to be rotatable coaxially with the pinion gear; a belt adapted to extend a predetermined length and to be 20hung on an outer circumference of the pulley, installed such that one end thereof is fixed to one side of the outer circumference of the pulley and a remaining end thereof is fixed to one end of one of the first and second transfer rods, and configured to rotate the pulley; and 25an elastic member configured to reversely rotate the 63pulley to its original position by applying reverse rotational force to the pulley in a state in which the belt has rotated the pulley.
None of the references of the prior art teach or suggest first and second transfer rods engaged with one pinion gear; a pulley provided to be rotatable coaxially with the pinion gear; a belt adapted to extend a predetermined length and to be 20hung on an outer circumference of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654